433 Pa. 144 (1969)
Commonwealth
v.
Hickox, Appellant.
Supreme Court of Pennsylvania.
January 31, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*145 Richard Lorraine Hickox, appellant, in propria persona.
W. Thomas Malcolm, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, January 31, 1969:
At trial, petitioner was represented by appointed counsel. Subsequent to trial, new counsel was appointed to represent petitioner in his appeal to the Superior Court. Such an appeal was filed and resulted in an affirmance of the judgment of sentence. Thereafter, counsel for the petitioner informed petitioner that he would proceed no further with the matter.
Rule 318(c) of the Pennsylvania Rules of Criminal Procedure requires that: "Where counsel has been assigned, such assignment shall be effective until final judgment, including any proceedings upon direct appeal."
Petitioner's counsel, appointed in connection with his appeal to the Superior Court, is directed to proceed in accordance with the Rule.